DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s Response of December 22, 2020, hereinafter “Reply”, after Final Action.  Claims 1, 3-15, and 17-20 have been amended. No claims have been cancelled or added.  Claims 1-20 remain pending in the application.

The Examiner's statement of reasons for allowance is as followed.
Claim 1 recites:
A method comprising:
determining two or more storage systems storing information technology (IT) resource utilization data for an IT infrastructure;
establishing a set of data quality rules for controlling storage of the IT resource utilization data in the one or more storage systems to reduce unallocated IT resource utilization;
analyzing the IT resource utilization data stored in the two or more storage systems to detect data discrepancies affecting allocation of IT resource utilization among a plurality of users of IT resources of the IT infrastructure, a given one of the data discrepancies resulting in at least a portion of the IT resource utilization, by a first one of the plurality of users during a given period of time, at least one of (i) being allocated to at least a second one of the plurality of users for the given period of time and (ii) not being allocated to any of the plurality of users for the given period of time;

modifying the set of data quality rules for controlling storage of the IT resource utilization data in the two or more storage systems to prevent the given data discrepancy from occurring on subsequent storage of the IT resource utilization data in the two or more storage systems;
wherein the IT resource utilization by the first user during the given period of time is characterized by (i) information associated with one or more IT services consumed by the first user during the given period of time, (ii) information associated with one or more IT software resources and IT hardware resources used to provision the one or more IT services consumed by the first user during the given period of time, and (iii) information associated with operating the one or more IT software resources and IT hardware resources in the IT infrastructure during the given period of time;
wherein detecting the given data discrepancy comprises:
identifying first and second ones of the two or more storage systems comprising first and second data sources providing first and second data sets that are combined to provide at least a portion of the information associated with operating the one or more IT software resources and IT hardware resources in the IT infrastructure during the given period of time; and
determining that first information in the first data set associated with operating a given one of the one or more IT software resources and IT hardware resources in the IT infrastructure during the given period of time is at least a partial 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

When considering claim 1 as a whole, the prior art of record does not teach the limitations:  A method comprising:  determining two or more storage systems storing information technology (IT) resource utilization data for an IT infrastructure; establishing a set of data quality rules for controlling storage of the IT resource utilization data in the one or more storage systems to reduce unallocated IT resource utilization; analyzing the IT resource utilization data stored in the two or more storage systems to detect data discrepancies affecting allocation of IT resource utilization among a plurality of users of IT resources of the IT infrastructure, a given one of the data discrepancies resulting in at least a portion of the IT resource utilization, by a first one of the plurality of users during a given period of time, at least one of (i) being allocated to at least a second one of the plurality of users for the given period of time and (ii) not being allocated to any of the plurality of users for the given period of time; adjusting the IT resource utilization data stored in at least one of the two or more storage systems to remedy the given data discrepancy associated with the IT resource utilization data; and modifying the set of data quality rules for controlling storage of the IT resource utilization data in the two or more storage systems to prevent the given data discrepancy from occurring on subsequent storage of the IT resource utilization data in the two or more storage systems; wherein the IT resource utilization by the first user during the given period of time is characterized by (i) information associated with one or more IT services consumed by the first user during the given period of time, (ii) information associated with one or more IT software resources and IT hardware resources used to provision the one or more IT services consumed by the first user during the given period of time, and (iii) information associated with operating the one or more IT software resources and IT hardware resources in the IT infrastructure during the given period of time; wherein detecting the given data discrepancy comprises: identifying first and second ones of the two or more storage systems comprising first and second data sources providing first and second data sets that are combined to provide at least a portion of the information associated with operating the one or more IT software resources and IT hardware resources in the IT infrastructure during the given period of time; and determining that first information in the first data set associated with operating a given one of the one or more IT software resources and IT hardware resources in the IT infrastructure during the given period of time is at least a partial duplicate of second information in the second data set associated with operating the given one of the one or more IT software resources and IT hardware resources in the IT infrastructure during the given period of time; wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of claim 1 is allowable.



The corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.B.V./Examiner, Art Unit 2136    


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136